DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submissions filed on 02 August 2022 [hereinafter Response] has been entered where:
Claims 1, 3, 4, 5, and 6 have been amended.
Claims 1-7 are pending.
Claims 1-7 are rejected.
As previously noted in the non-final office action filed 14 September 2020, a Petition to participate in the Patent Prosecution Highway was granted 22 January 2020, and that foreign priority is claimed to foreign application JP2017-171491, filed 06 September 2017. A certified copy of the foreign priority application was filed 08 November 2019. Accordingly, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Rejections - 35 U.S.C. § 101
3.	The following is a quotation of 35 U.S.C. § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a risk assessment device, which is an article of manufacture, and thus, one of the four statutory categories of patentable subject matter. However, claim 1 further recites a limitation of “detect . . . at least one malfunctioned process device of the plurality of process devices.” This limitation recites a mental process, which is one of the groupings of abstract ideas, including observations, evaluations, judgments, and opinions. (MPEP § 2106.04(a)(2) subsection III.A). Claim 1 additionally recites limitations of to “calculate . . . a malfunction ratio . . . ,” “calculate . . . a probability of malfunction . . . ,” “calculate . . . a risk index value . . . , wherein the risk index value is calculated based on a comparison between the calculated malfunction ratio and the calculated probability of malfunction,” and “calculate . . . a degree of reliability indicative of accuracy of the risk index value.” These limitations recite a mathematical concept, which is one of the groupings of abstract ideas, MPEP § 2106.04(a)(2). Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application, because the only other elements beyond the identified judicial exception recited in the claim are (a) a monitoring server comprising a processor and a non-transitory storage medium storing program instructions, (b) a user terminal, (c) units including a diagnosis result storage unit, a device information storage unit, a calculation model storage unit, an input and output processing unit, a malfunction probability calculation unit, a risk index value calculation unit, and a reliability degree calculation unit, in which instructions to apply the abstract idea on generic computer components (i.e. the computer readable storage medium, processor, various “units,” a user terminal) do not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, other recited elements are (d) a plurality of process devices installed in installation sites in a piping system of a steam plant, (e) a sensor attached to a process device being at least one of steam traps, control valves, pumps, filters, and separators, which are not indicative of integration of the judicial exception because such elements are directed to generally linking the abstract idea to a particular technological environment (MPEP § 2111.04(2)), (f) limitations specifying “receive . . . a plurality of diagnosis results . . . ,” “accumulatively store . . . the plurality of diagnosis results . . . ,” “update . . . stored data . . . to include data of the at least one new process device,” “store . . . a calculation model for calculating a probability of malfunction of a target process device . . . ,” “receive . . . a request from a user terminal for a risk assessment result,” and “transmit . . . the first assessment result comprising the risk index value and the degree of reliability to the user terminal,” which are elements that are insignificant extra-solution activity (MPEP § 2111.04(2)) and also recite (g) elements specifying “diagnosis result . . . based on a state of a process device while installed . . . ,” “the state comprises at least one of temperature and vibration,” “a malfunction ratio that is a ratio of process devices . . . that had malfunctioned by the time a reference period had elapsed from when the malfunctioned process devices were installed at the target installation site,” and “using input data specific to the set of two or more process devices from the stored data of the device information storage unit, a probability of malfunction . . . ,” which elements merely further describe aspects of the abstract idea or generally link the abstract idea to the intended use of analyzing sensor values or process device characteristics of steam plant in a field-of-use limitation, and also serve as "generally linking the use of a judicial exception to particular technological environment or field of use," (MPEP § 2106.04(d)), cannot integrate the judicial exception into a practical application.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (for example, specifying the intended use of stored calculation models for calculating a probability of malfunction of a target process device) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 1 is subject-matter ineligible.
Claim 2, which depends from claim 1, and recites the limitations of the “monitoring server is configured to calculate . . . the risk index value, wherein the target installation site affects the likelihood of malfunction of the process device for which calculation is performed,” and also that “in response to the malfunction ratio being higher than the probability of malfunction by at least a predetermined value” merely further describes an aspect of the abstract idea or generally links the abstract idea to the intended use of a target installation site in relation to a probability of malfunction threshold. (MPEP ¶ 2106.04(d)). Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1. 
Claims 3 and 7, which depend from claims 1 and 2, respectively, that each recite the limitations of “calculate . . . the malfunction ratio for each type of process device,” “calculate . . . the probability of malfunction for each type of process device.” This limitation recites a mathematical concept, which is one of the groupings of abstract ideas. (MPEP § 2106.04(a)(2)). Claims 3 and 7 also recite “compare . . . the risk index value at the target installation site, through comparing the malfunction ratio with the calculated probability of malfunction for each type of process device.” This limitation recites a mental processes, which is one of the groupings of abstract ideas. (MPEP § 2106.04(a)(2)) subsection III.C). Thus, claims 3 and 7 recite an abstract idea. 
Claim 4 recites a risk assessment system, which is an article of manufacture, and thus, one of the four statutory categories of patentable subject matter. However, claim 4 further recites a limitation of “detect . . . at least one malfunctioned process device of the plurality of process devices.” This limitation recites a mental process, which is one of the groupings of abstract ideas, including observations, evaluations, judgments, and opinions. (MPEP § 2106.04(a)(2) subsection III.A). Claim 4 additionally recites limitations of to “calculate . . . a malfunction ratio . . . ,” “calculate . . . a probability of malfunction . . . ,” “calculate . . . a risk index value . . . , wherein the risk index value is calculated based on a comparison between the calculated malfunction ratio and the calculated probability of malfunction,” and “calculate . . . a degree of reliability indicative of accuracy of the risk index value.” These limitations recite a mathematical concept, which is one of the groupings of abstract ideas, MPEP § 2106.04(a)(2). Thus, claim 4 recites an abstract idea.
The abstract idea of claim 4 is not integrated into a practical application, because the only other elements beyond the identified judicial exception recited in the claim are (a) a monitoring server comprising a processor and a non-transitory storage medium storing program instructions, (b) a user terminal, (c) units including a diagnosis result storage unit, a device information storage unit, a calculation model storage unit, an input and output processing unit, a malfunction probability calculation unit, a risk index value calculation unit, and a reliability degree calculation unit, in which instructions to apply the abstract idea on generic computer components (i.e. the computer readable storage medium, processor, various “units,” a user terminal) do not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, other recited elements are (d) a plurality of process devices installed in installation sites in a piping system of a steam plant, (e) a sensor attached to a process device being at least one of steam traps, control valves, pumps, filters, and separators, which are not indicative of integration of the judicial exception because such elements are directed to generally linking the abstract idea to a particular technological environment (MPEP § 2111.04(2)), (f) limitations specifying “receive . . . a plurality of diagnosis results . . . ,” “accumulatively store . . . the plurality of diagnosis results . . . ,” “update . . . stored data . . . to include data of the at least one new process device,” “store . . . a calculation model for calculating a probability of malfunction of a target process device . . . ,” “receive . . . a request from a user terminal for a risk assessment result,” and “transmit . . . the first assessment result comprising the risk index value and the degree of reliability to the user terminal,” which are elements that are insignificant extra-solution activity (MPEP § 2111.04(2)) and also recite (g) elements specifying “diagnosis result . . . based on a state of a process device while installed . . . ,” “the state comprises at least one of temperature and vibration,” “a malfunction ratio that is a ratio of process devices . . . that had malfunctioned by the time a reference period had elapsed from when the malfunctioned process devices were installed at the target installation site,” and “using input data specific to the set of two or more process devices from the stored data of the device information storage unit, a probability of malfunction . . . ,” which elements merely further describe aspects of the abstract idea or generally link the abstract idea to the intended use of analyzing sensor values or process device characteristics of steam plant in a field-of-use limitation, and also serve as "generally linking the use of a judicial exception to particular technological environment or field of use," (MPEP § 2106.04(d)), cannot integrate the judicial exception into a practical application.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (for example, specifying the intended use of stored calculation models for calculating a probability of malfunction of a target process device) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 4 is subject-matter ineligible.
Claim 5 recites a risk assessment method, which is a process, and thus, one of the four statutory categories of patentable subject matter. However, claim 5 further recites a limitation of “detect . . . at least one malfunctioned process device of the plurality of process devices.” This limitation recites a mental process, which is one of the groupings of abstract ideas, including observations, evaluations, judgments, and opinions. (MPEP § 2106.04(a)(2) subsection III.A). Claim 5 additionally recites limitations of to “calculate . . . a malfunction ratio . . . ,” “calculate . . . a probability of malfunction . . . ,” “calculate . . . a risk index value . . . , wherein the risk index value is calculated based on a comparison between the calculated malfunction ratio and the calculated probability of malfunction,” and “calculate . . . a degree of reliability indicative of accuracy of the risk index value.” These limitations recite a mathematical concept, which is one of the groupings of abstract ideas, MPEP § 2106.04(a)(2). Thus, claim 5 recites an abstract idea.
The abstract idea of claim 5 is not integrated into a practical application, because the only other elements beyond the identified judicial exception recited in the claim are (a) the risk assessment method being performed by a computer, (b) a user terminal, and (c) units including a diagnosis result storage unit, a device information storage unit, a calculation model storage unit, an input and output processing unit, a malfunction probability calculation unit, a risk index value calculation unit, and a reliability degree calculation unit, in which instructions to apply the abstract idea on generic computer components (i.e. a computer, various “units,” a user terminal) do not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, other recited elements are (d) a plurality of process devices installed in installation sites in a piping system of a steam plant, (e) a sensor attached to a process device being at least one of steam traps, control valves, pumps, filters, and separators, which are not indicative of integration of the judicial exception because such elements are directed to generally linking the abstract idea to a particular technological environment (MPEP § 2111.04(2)), (f) limitations specifying “receive . . . a plurality of diagnosis results . . . ,” “accumulatively store . . . the plurality of diagnosis results . . . ,” “update . . . stored data . . . to include data of the at least one new process device,” “store . . . a calculation model for calculating a probability of malfunction of a target process device . . . ,” “receive . . . a request from a user terminal for a risk assessment result,” and “transmit . . . the first assessment result comprising the risk index value and the degree of reliability to the user terminal,” which are elements that are insignificant extra-solution activity (MPEP § 2111.04(2)) and also recite (g) elements specifying “assessment of a steam plant,” “diagnosis result . . . based on a state of a process device while installed . . . ,” “the state comprises at least one of temperature and vibration,” “a malfunction ratio that is a ratio of process devices . . . that had malfunctioned by the time a reference period had elapsed from when the malfunctioned process devices were installed at the target installation site,” and “using input data specific to the set of two or more process devices from the stored data of the device information storage unit, a probability of malfunction . . . ,” which elements merely further describe aspects of the abstract idea or generally link the abstract idea to the intended use of analyzing sensor values or process device characteristics of steam plant in a field-of-use limitation, and also serve as "generally linking the use of a judicial exception to particular technological environment or field of use," (MPEP § 2106.04(d)), cannot integrate the judicial exception into a practical application.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (for example, specifying the intended use of stored calculation models for calculating a probability of malfunction of a target process device) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 5 is subject-matter ineligible.
Claim 6 recites a risk assessment computer program product, which is an article of manufacture, and thus, one of the four statutory categories of patentable subject matter. However, claim 6 further recites a limitation of “. . . detecting . . . at least one malfunctioned process device of the plurality of process devices.” This limitation recites a mental process, which is one of the groupings of abstract ideas, including observations, evaluations, judgments, and opinions. (MPEP § 2106.04(a)(2) subsection III.A). Claim 6 additionally recites limitations, expressed as functions, directed to “. . . calculating . . . a malfunction ratio . . . ,” “. . . calculating . . . a probability of malfunction . . . ,” “. . . calculating . . . a risk index value . . . , wherein the risk index value is calculated based on a comparison between the calculated malfunction ratio and the calculated probability of malfunction,” and “. . . calculating . . . a degree of reliability indicative of accuracy of the risk index value.” These limitations recite a mathematical concept, which is one of the groupings of abstract ideas, MPEP § 2106.04(a)(2). Thus, claim 6 recites an abstract idea.
The abstract idea of claim 6 is not integrated into a practical application, because the only other elements beyond the identified judicial exception recited in the claim are (a) risk assessment computer program product comprising a non-transitory computer-readable medium including program instructions that, when executed by a processor, cause the processor to perform, (b) a user terminal, (c) units including a diagnosis result storage unit, a device information storage unit, a calculation model storage unit, an input and output processing unit, a malfunction probability calculation unit, a risk index value calculation unit, and a reliability degree calculation unit, in which instructions to apply the abstract idea on generic computer components (i.e. the computer readable storage medium, processor, various “units,” a user terminal) do not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, other recited elements are (d) a plurality of process devices installed in installation sites in a piping system of a steam plant, (e) a sensor attached to a process device being at least one of steam traps, control valves, pumps, filters, and separators, which are not indicative of integration of the judicial exception because such elements are directed to generally linking the abstract idea to a particular technological environment (MPEP § 2111.04(2)), (f) limitations specifying “receive . . . a plurality of diagnosis results . . . ,” “accumulatively store . . . the plurality of diagnosis results . . . ,” “updating . . . stored data . . . to include data of the at least one new process device,” “storing . . . a calculation model for calculating a probability of malfunction of a target process device . . . ,” “receiving . . . a request from a user terminal for a risk assessment result,” and “transmitting . . . the risk assessment result comprising the risk index value and the degree of reliability to the user terminal,” which are elements that are insignificant extra-solution activity (MPEP § 2111.04(2)) and also recite (g) elements specifying “diagnosis result . . . based on a state of a process device while installed . . . ,” “the state comprises at least one of temperature and vibration,” “a malfunction ratio that is a ratio of process devices . . . that had malfunctioned by the time a reference period had elapsed from when the malfunctioned process devices were installed at the target installation site,” and “using input data specific to the set of two or more process devices from the stored data of the device information storage unit, a probability of malfunction . . . ,” which elements merely further describe aspects of the abstract idea or generally link the abstract idea to the intended use of analyzing sensor values or process device characteristics of steam plant in a field-of-use limitation, and also serve as "generally linking the use of a judicial exception to particular technological environment or field of use," (MPEP § 2106.04(d)), cannot integrate the judicial exception into a practical application.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (for example, specifying the intended use of stored calculation models for calculating a probability of malfunction of a target process device) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 6 is subject-matter ineligible. 

Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 2008/0270047 to Quake et al. [hereinafter Quake] in view of US Published Application 20090228121 to Fujiwara et al. [hereinafter Fujiwara ‘121] and Shisesaz et al., “Comparison of API 510 pressure vessels inspection planning with API581 risk-based inspection planning approaches”, Int’l Journal of Pressure Vessels and Piping (2013) [hereinafter Shisesaz]. 
Regarding claims 1, 4, 5 and 6, respectively, Quake teaches [a] risk assessment device (Quake, Fig. 1), [a] risk assessment system (Quake, Fig. 1), [a] risk assessment method (Quake, Fig. 2), and a risk assessment program (Quake ¶ 0032), for performing risk assessment of a steam plant for performing risk assessment of a steam plant (Quake ¶ 0020), comprising:
a monitoring server comprising a processor and a non-transitory storage medium storing program instructions (Quake ¶¶ 0046-47 teaches system 10 may also include at least one output device, such as a printer 47 or a monitor 49, in communication with the computer 22. The output device, such as a printer 47 or a monitor 49, is operable to present output from the computer 22 to a user, such as by print-out or by display, where the output is based upon the algorithm evaluation of the data. The system 10 further includes an optional storage device 50 in communication with the computer 22. As shown in FIG. 1, the storage device 50 is separate from the computer 22 and may be any suitable storage device, such as a network server, or internet sever), the monitoring server being configured to:
receive, using a diagnosis result storage unit, a plurality of diagnosis results of a plurality of diagnoses of a plurality of process devices (Quake, ¶ 0015 & Fig. 1, teaches a system for analyzing steam trap data (Examiner annotations in dashed-text boxes):

    PNG
    media_image1.png
    641
    929
    media_image1.png
    Greyscale

Quake ¶ 0033 teaches a system 10 includes a computer 22. The computer is operable to receive the data from the steam trap monitoring devices 18 (that is, receiving . . . a plurality of diagnosis results . . . of a plurality of process devices)) installed in installation sites in a piping system of the steam plant (see Quake, Fig. 4, which teaches a “steam trap 14”), wherein the plurality of process devices comprise at least one of the following types of process device: steam traps, control valves, pumps, filters, and separators (Quake ¶ 0020 teaches the steam traps 14 are located within multiple facilities, i.e., Plant 1, Plant 2, and Plant 3. Within Plant 1, the steam traps 14 are located within multiple portions of the facility, i.e., Sections 1 and 2 of Plant 1. It must be understood however that the system 10 may include any suitable number of steam traps 14 at any suitable number of locations. For example, the system 10 may include a single steam trap 14 in a single portion of a single facility, or any other number of steam traps in any number of portions of any number of facilities);
accumulatively store, using the diagnosis result storage unit, the plurality of diagnosis results in association with installation sites of the plurality of process devices (Quake ¶ 0051 teaches computer 22 may store output to the storage device 50 (that is, accumulatively store . . . the plurality of diagnosis results in association with installation sites of the plurality of process devices) and may retrieve the stored output for transmission to the user interface 70), wherein each diagnosis result of the plurality of diagnosis results is based on a state of a process device (Quake ¶ 0007 teaches a process device may be referred to as being in a “state,” in that [w]hen the inverted bucket steam trap has water in it, the trap has a state or condition referred to as “prime.” A properly operating inverted bucket trap must have a condition of prime if it is functioning properly) while installed at an installation site in the piping system of the steam plant (Quake ¶ 0005 teaches Steam traps are installed in process steam lines and act to separate condensed steam, or “condensate,” from the steam without allowing the steam to escape from the steam line system) as detected by a sensor attached to said process device, wherein the state comprises at least one of temperature and vibration (Quake ¶ 0021 teaches [e]ach steam trap 14 is provided with a steam trap monitoring device 18. Each monitoring device is operable to monitor an operating parameter of a respective steam trap 14 (that is, as detected by a sensor attached to said process device), transform the parameter into data, and transmit the data. The monitored parameter may include temperature, pressure, condensate flow rate, steam flow rate, fluid levels, or any other suitable parameter);
detect, based on the plurality of diagnosis results, at least one malfunctioned process device of the plurality of process devices (Quake ¶ 0006 teaches that [t]o promote efficient operation of the steam traps, some type of monitoring . . . is often employed to detect malfunctioning traps (that is, detect . . . at least one malfunctioned process device of the plurality of process devices); Quake ¶ 0072 teaches the predictive module may use steam trap history information (that is, plurality of diagnosis results), model specific information, or location information to generate reports of potential problems (that is, detect, based on the plurality of diagnosis results, . . . );
in response to replacement of the at least one malfunctioned process device with at least one new process device (Quake ¶ 0072 teaches use steam trap history information, model specific information, or location information to generate reports of potential problems . . . used to increase inspection or maintenance of particular steam traps, or to proactively replace steam traps as predicted to fail within a predetermined future time period (that is, replacement of at least one malfunctioned process device with at least one new process device)), update, using a device information storage unit, stored data of the plurality of process devices to include data of the at least one new process device (Quake ¶ 0047 teaches storage device 50 may include information that may be used by the computer 22 during the algorithm evaluation of the data. Such information could include the function history (that is, for a “history,” it is to update stored data of the plurality of process devices) of one or more steam traps 14, as indicated at 58, the location of one or more steam traps 14, as indicated at 62, the cost of use/parts/repair of one or more steam trap 14, as indicated at 66, or any other suitable information);
store, using a calculation model storage unit, a calculation model for calculating a probability of malfunction of a target process device of the plurality of process devices, wherein the calculation model is based on an installation period of the target process device (Quake ¶ 0072 teaches the predictive module may use steam trap history information, model specific information, or location information to generate reports of potential problems. This information may then be used to increase inspection or maintenance of particular steam traps, or to proactively replace steam traps as predicted to fail within a predetermined future time period (that is, the calculation is based on an installation period of the target process device)) and a type of the target process device (Quake ¶ 0023 teaches depicted steam trap 14 is generally conventional and well known in the art, although it is to be understood that the present invention may be used with other types of steam traps (that is, a type of the target process device));
receive, using an input and output processing unit, a request from a user terminal (Quake ¶ 0049 teaches the computer 22 and user interface 70 may be connected such that at least one program module may be executed upon the computer's receiving an execution request from the user interface 70 (that is, receive, using an input and output processing unit, a request from a user terminal)) for a . . . result (Quake ¶ 0051 teaches the computer 22 may be set up so that it transmits output to the user interface 70 automatically after analyzing the data from the monitoring device 18. Alternatively, the computer 22 may be set up so that the computer 22 transmits output to the user interface 70, or to one or more other user interfaces, not shown, upon receiving a request from the user interface 70; see also Quake, claim 16 (“the algorithm [for evaluating the data is] to be executed upon the computer receiving an execution request from a user interface”) 
[Examiner notes Applicant’s admitted prior art (APA) recites that “the risk of each device is assessed based on two values that indicate the likelihood that the device will malfunction (probability of malfunction) and the degree of influence that will be exerted when the device malfunctions.” (Specification ¶ 0002 (“Background Art”)]; Quake ¶ 0043 teaches prediction of future steam trap operation / failure / repair (that is, the likelihood that the device will malfunction), and Quake ¶ 0040 a cost analysis of stream trap operation);
calculate, using a malfunction ratio calculation unit, based on stored diagnosis results of the plurality of diagnosis results of a set of two or more process devices installed at a target installation site of the steam plant, a . . . ratio (Quake ¶ 0072 teaches the predictive module may use steam trap history information, model specific information, or location information (that is, calculate . . . based on stored diagnosis results of the plurality of diagnosis results of a set of process devices installed at a target installation site of the steam plant) to generate reports of potential problems. This information may then be used to increase inspection or maintenance of particular steam traps, or to proactively replace steam traps as predicted to fail within a predetermined future time period; Quake ¶ 0039 teaches an algorithm to provide an analysis of the [device sensor] data. The term “algorithm” is intended to include, but not limited to, any program capable of making a substantive analysis of the data (that is, the “analysis” is a ratio) . . . ;
* * *
and transmit, using the input and output processing unit, the . . . result (Quake ¶ 0046 teaches system 10 may also include at least one output device, such as a printer 47 or a monitor 49, in communication with the computer 22. The output device, such as a printer 47 or a monitor 49, is operable to present output from the computer 22 to a user, such as by print-out or by display, where the output is based upon the algorithm evaluation of the data (that is, transmit . . . the . . . result . . . to the user terminal)) . . . .
Though Quake teaches the feature of monitoring installed devices of a power plant and calculating a malfunction based on stored diagnoses, Quake does not explicitly teach -
* * *
calculate . . . a malfunction ratio that is a ratio of process devices, out of the set of two or more process devices, that had malfunctioned by the time a reference period had elapsed from when the malfunctioned process devices were installed at the target installation site;
calculate, using a malfunction probability calculation unit, based on the calculation model using input data specific to the set of two or more process devices from the stored data of the device information storage unit, a probability of malfunction that is a probability that a process device of the set of two or more process devices installed at the target installation site will malfunction within the reference period; 
* * *
But Fujiwara ‘121 teaches -
calculate . . . a malfunction ratio (Fujiwara ‘121 ¶ 0105 teaches device analysis processor 39 for analyzing the operational state of each device on the basis of the history of device evaluation data has an algorithm for performing a statistical analysis in terms of malfunctioning frequency (that is, a “malfunction ratio” covers a “malfunctioning frequency” of Fujiwara ‘121 because a “malfunctioning frequency” is a quantitative relation between two amounts showing the number of times one value (that is, malfunction) is contained within the other (that is, the other value being “time” or a “time period”))) that is a ratio of two or more process devices, out of the set of process devices that had malfunctioned by the time a reference period had elapsed from when the malfunctioned process devices were installed at the target installation site (Fujiwara ‘121 ¶ 0095 teaches [e]ach time the complete test is performed, trap attribute information Ic about each of the managed traps T (that is, two or more process devices) is added to the management database Db (that is, diagnosis results regarding process devices that are and have been provided at a target installation site). If a malfunctioning trap is detected, this trap is repaired or replaced with a recommended trap, and any trap that has operated for a preset service period (that is, a reference period had elapsed) from the most recent replacement . . . is replaced with a recommended trap (that is, that had malfunctioned by the time a reference period had elapsed from when the process devices were installed at the target installation site); see also Fujiwara ‘121 ¶ 0083 teaches the “term number N of malfunctions (i.e., malfunctioning frequency) in a preset period” (that is, a malfunction ratio) refers to the number of malfunctions experienced by managed traps T installed (that is, that had malfunctioned by the time a reference period had elapsed from when the process devices were installed at the target installation site) at a single installation site that accommodates the traps);
calculate, using a malfunction probability calculation unit, based on the calculation model using input data specific to the set of two or more process devices (Fujiwara ‘121 ¶ 0070 teaches [a] testing unit 2 has a probe 9. The distal end of the probe 9 is provided with a sensor 10 for detecting the supersonic vibrations and temperature at an external surface of a trap T while pressed against the external surface of the trap, as shown in FIG.3. Vibration and temperature signals sensed by the sensor 10 are input to the testing unit 2 (that is, using input data specific to the set of two or more process devices) via a connecting cord 11 (or an infrared communication means or other wireless communication means)) from the stored data of the device information storage unit (Fujiwara ‘121 ¶ 0047 teaches creating analysis data on the basis of history information about each of the managed devices obtained from the test result that spans a plurality of cycles and is stored in the management database (that is, using input data . . . from the stored data of the device information storage unit)), a probability of malfunction that is a probability that a process device of the set of two or more process devices installed at the target installation site will malfunction within the reference period (generally, Fujiwara ‘121 teaches a device management method which determines whether managed devices are malfunctioning (see Fujiwara ¶ 0009); in doing so, Fujiwara ‘121 ¶ 0015 teaches that history information stored in a management database pertaining to malfunctioning frequency (that is, details, conditions, etc.) or the number of malfunctions of each of the managed devices (that is, two or more process devices) for determining the suitability of a device model. A BRI of the Applicant’s “probability of malfunction” covers the “suitability” of a device model as taught by Fujiwara ‘121); 
* * *
Quake and Fujiwara ‘121 are from the same or similar field of endeavor. Quake teaches monitoring installed devices of a power plant and calculating a malfunction based on stored diagnoses. Fujiwara ‘121 teaches deterministic assessments of steam plant devices including recording device evaluation data for history generation of devices for statistical analysis of malfunction frequency. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Quake pertaining to monitoring and calculating a malfunction of installed devices of a power plant with the deterministic assessments of Fujiwara ‘121.
The motivation for doing so is to improve efficient use of management records to achieve improved cost performance based on reduced costs and losses. (Fujiwara ‘121 ¶ 0006).
Though Quake and Fujiwara ‘121 teach the features of monitoring installed devices of a power plant and calculating a malfunction based on stored diagnoses including “a calculated malfunction ratio” and a “probability of malfunction”, the combination of Quake and Fujiwara ‘121 does not explicitly teach “a risk index value”; also, the combination of Quake and Fujiwara ‘121 does not explicitly teach -
* * *
calculate, using a risk index value calculation unit, a risk index value that indicates a likelihood of malfunction of a process device of the set of two or more process devices installed at the target installation site, wherein the risk index value is calculated based on a comparison between the calculated malfunction ratio and the calculated probability of malfunction;
calculate, using a reliability degree calculation unit, a degree of reliability indicative of accuracy of the risk index value; and
transmit . . . the risk index value and the degree of reliability . . . .
But Shisesaz teaches -
* * *
calculate, using a risk index value calculation unit, a risk index value that indicates a likelihood of malfunction of a process device of the set of two or more process devices installed at the target installation site (Shisesaz, Fig. 2, teaches a risk target (that is, a risk index value):

    PNG
    media_image2.png
    386
    673
    media_image2.png
    Greyscale

Shisesaz, left column of p. 204, “2.2 Risk-Based Inspection Planning”, third full paragraph, teaches [t]he premise of inspection planning using API RBI is based on the fact that at some point in time, the risk as defined in Equation (1) [(Riskfailure(t) = POF(t) x COF)] will reach a specified risk target (that is, calculate . . . a risk index value indicates a likelihood of malfunction of two or more process devices provided at the target installation site)), wherein the risk index value is calculated based on a comparison between the calculated malfunction ratio (Shisesaz, right column of p. 205, “2.1 Risk Analysis Methodology”, second full paragraph, teaches GFF stands for Generic Failure Frequency (that is, a probability of malfunction); see also above, Fujiwara ‘121 ¶ 0015) and the calculated probability of malfunction (Shisesaz, right column of p. 203, “2.1. Risk Analysis Methodology”, first full paragraph, teaches [i]n [American Petroleum Institute (API) Risk Based Inspection (RBI)] methodology the failure is defined as loss of containment, and the risk of failure [(that is, “malfunction”)] is calculated using Equation (1):

    PNG
    media_image3.png
    41
    451
    media_image3.png
    Greyscale

where POF stands for Probability of Failure (that is, the calculated probability of malfunction) and is a function of time, t, and COF is Consequence of Failure. As shown in the Equation (1) the risk is also a function of time; also, Shisesaz, right column of p. 203, “2.1 Risk Analysis Methodology”, second full paragraph, teaches that the Probability of Failure includes the factor FMS, which “is a factor which adjusts the generic failure frequencies for differences in process safety management systems. The factor is derived from the results of an evaluation of a facility or operating unit’s management systems that affect plant risk”; accordingly, the POF of Shisesaz also takes into consideration malfunction statistics, or a malfunction ratio, and in turn, the risk target (that is, risk index value); 
[Examiner note: Shisesaz, right column of p. 203, “2.1 Risk Analysis Methodology,” second full paragraph, further teaches that the Generic Failure Frequency (that is, calculated malfunction ratio) is a probability of failure (that is, a calculated probability of malfunction) for specific component types)];
calculate, using a reliability degree calculation unit, a degree of reliability associated with a likelihood of the risk index value being accurate (Shisesaz, Figure 2, teaches (Examiner’s annotations italicized in block outline):

    PNG
    media_image2.png
    386
    673
    media_image2.png
    Greyscale

Shisesaz, left column of p. 209, “2.2 Risk-based Inspection Planning,” last full paragraph, teaches [s]ince the amount of risk reduction is highly dependent on the applied inspection effectiveness, the next second inspection time will be a function of inspection effectiveness at the next first inspection, see Fig. 2. Therefore, by setting the desired next second inspection time, the optimum inspection effectiveness (that is, an optimum effectiveness is being accurate) can be calculated for the next first inspection in which the risk of equipment does not exceed the risk target before the second inspection date); and
transmit . . . the risk index value and the degree of reliability (Examiner notes that although Shisesaz does not explicitly disclose “transmit, using the input and output processing unit, the risk assessment result . . . to the user terminal” such features are taught by Fujiwara ‘121 (see above). Accordingly, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to “transmit . . . to the user terminal” the teachings of Shisesaz relating to the features of “risk index value” and the “degree of reliability” as set out herein) . . . .
Quake, Fujiwara ‘121 and Shisesaz are from the same or similar fields of endeavor. Quake teaches monitoring installed devices of a power plant and calculating a malfunction based on stored diagnoses. Fujiwara ‘121 teaches deterministic assessments of steam plant devices including recording device evaluation data for history generation of devices for statistical analysis of malfunction frequency. Shisesaz teaches probabilistic and deterministic assessments for generating risk-based inspection of components. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Quake and Fujiwara ‘121 pertaining to component malfunctions and results transmission with the probabilistic / deterministic assessments of Shisesaz.
The motivation for doing so is to implement risk-based inspections (RBI) using the American Petroleum Institute 581 standard because it provides an objective analysis not depending only on expert judgment, and the results are more precise that with a qualitative approach. (Shisesaz, left column of p. 203, “2.1 Risk Analysis Methodology”, starting at last partial paragraph).
Regarding claim 2, the combination of Quake, Fujiwara ‘121 and Shisesaz teaches all of the limitations of claim 1, as described above.
Shisesaz teaches -
wherein, in response to the malfunction ratio is being higher than the probability of malfunction by at least a predetermined value (Shisesaz, table 2, teaches values associated with probability and area-based consequence categories:

    PNG
    media_image4.png
    263
    610
    media_image4.png
    Greyscale

(that is, malfunction ratio, such that the range of table 2 provides “in response to the malfunction ratio being higher than the probability of malfunction by at least a predetermined value)), the monitoring server is configured to calculate, using the risk index value calculation unit, the risk index value, wherein the target installation site affects the likelihood of malfunction of the process device for which calculation is performed (Shisesaz, right column of p. 203, “2.1 Risk Analysis Methodology”, second paragraph, teaches the Probability of Failure includes damage factor, DF, where “DF is an adjustment factor applied to the generic failure frequency” (that is, the target installation site affects the likelihood of malfunction of the process device for which the calculation is performed).
Quake, Fujiwara ‘121 and Shisesaz are from the same or similar fields of endeavor. Quake teaches monitoring installed devices of a power plant and calculating a malfunction based on stored diagnoses. Fujiwara ‘121 teaches deterministic assessments including a recording device evaluation data for history generation of devices for statistically analysis of malfunction frequency. Shisesaz teaches probabilistic and deterministic assessments for generating risk-based inspection of components. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Quake and Fujiwara ‘121 pertaining to component malfunctions with the probabilistic / deterministic assessments of Shisesaz.
The motivation for doing so is to implement risk-based inspections (RBI) using the American Petroleum Institute 581 standard because it provides an objective analysis not depending only on expert judgment, and the results are more precis that with a qualitative approach. (Shisesaz, left column of p. 203, “2.1 Risk Analysis Methodology”, starting at last partial paragraph).
Regarding claims 3 and 7, the combination of Quake, Fujiwara ‘121 and Shisesaz teaches all of the limitations of claims 1 and 2, respectively, as described above. 
Fujiwara ‘121 teaches -
wherein, in response to the set of two or more process devices installed provided at the target installation site including a plurality of types of process devices (Fujiwara ‘121 ¶ 0110 teaches “Vapor traps are given as examples of managed devices in the above-described embodiment, but the managed devices used in the implementation of the present invention are not limited to vapor traps alone, and may also include various valves or tanks, as well as production equipment and machine tools” (that is, in response to the set of two or more process devices installed provided at the target installation site including a plurality of types of process devices)), the monitoring server is configured to:
calculate, using the malfunction ratio calculation unit, the malfunction ratio for each type of process device (Fujiwara ‘121 ¶ 0105 teaches device analysis processor 39 for analyzing the operational state of each device on the basis of the history of device evaluation data has an algorithm for performing a statistical analysis in terms of malfunctioning frequency (that is, a malfunction ratio)), . . . .
Though Quake and Fujiwara ‘121 teach the features of monitoring installed devices of a power plant and calculating a malfunction based on stored diagnoses including “a calculated malfunction ratio” and a “probability of malfunction”, the combination of Quake and Fujiwara ‘121 does not explicitly teach “a risk index value”; also, the combination of Quake and Fujiwara does not explicitly teach 
calculate, using the malfunction probability calculation unit, the probability of malfunction for each type of process device; and 
compare, using the risk index value calculation unit, the risk index value at the target installation site, through comparing the malfunction ratio with the calculated probability of malfunction for each type of process device.
But Shisesaz teaches -
calculate, using the malfunction probability calculation unit, the probability of malfunction for each type of process device (Shisesaz, left column of p. 3, “2.1 Risk Analysis Methodology”, second paragraph, teaches that “[p]ressure relief devices, atmospheric storage tanks and heat exchanger tube bundles have been added as new equipment modules and specific methodologies for calculation of probability and consequence of failures are provided for these equipment types [in the second edition of API 581]), and 
compare, using the risk index value calculation unit, the risk index value at the target installation site (Shisesaz, Fig. 2, teaches a risk target (that is, a risk index value):

    PNG
    media_image2.png
    386
    673
    media_image2.png
    Greyscale

Shisesaz, left column of p. 204, “2.2 Risk-Based Inspection Planning”, third full paragraph, teaches [t]he premise of inspection planning using API RBI is based on the fact that at some point in time, the risk as defined in Equation (1) [(Riskfailure(t) = POF(t) x COF)] will reach a specified risk target (that is, compare, using the risk index value)), through comparing the malfunction ratio (Shisesaz, right column of p. 205, “2.1 Risk Analysis Methodology”, second full paragraph, teaches GFF stands for Generic Failure Frequency (that is, a calculated malfunction ratio); see also above, Fujiwara ‘121 ¶ 0015) with the calculated probability of malfunction for each type of process device (Shisesaz, right column of p. 203, “2.1. Risk Analysis Methodology”, first full paragraph, teaches [i]n [American Petroleum Institute (API) Risk Based Inspection (RBI)] methodology the failure is defined as loss of containment, and the risk of failure is calculated using Equation (1):

    PNG
    media_image3.png
    41
    451
    media_image3.png
    Greyscale

where POF stands for Probability of Failure (that is, the calculated probability of malfunction) and is a function of time, t, and COF is Consequence of Failure. As shown in the Equation (1) the risk is also a function of time; also, Shisesaz, right column of p. 203, “2.1 Risk Analysis Methodology”, second full paragraph, teaches that the Probability of Failure includes the factor FMS, which “is a factor which adjusts the generic failure frequencies for differences in process safety management systems. The factor is derived from the results of an evaluation of a facility or operating unit’s management systems that affect plant risk”; accordingly, the POF of Shisesaz also takes into consideration malfunction statistics, or a malfunction ratio, and in turn, the risk target (that is, risk index value); 
[Examiner note: Shisesaz, right column of p. 203, “2.1 Risk Analysis Methodology,” second full paragraph, further teaches that the Generic Failure Frequency (that is, calculated malfunction ratio) is a probability of failure (that is, a calculated probability of malfunction) for specific component types)]
	Quake, Fujiwara ‘121 and Shisesaz are from the same or similar fields of endeavor. Quake teaches monitoring installed devices of a power plant and calculating a malfunction based on stored diagnoses. Fujiwara ‘121 teaches deterministic assessments including a recording device evaluation data for history generation of devices for statistically analysis of malfunction frequency. Shisesaz teaches probabilistic and deterministic assessments for generating risk-based inspection of components. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Quake and Fujiwara ‘121 pertaining to component malfunction probabilistic determination with the probabilistic / deterministic assessments of Shisesaz.
The motivation for doing so is to implement risk-based inspections (RBI) using the American Petroleum Institute 581 standard because it provides an objective analysis not depending only on expert judgment, and the results are more precis that with a qualitative approach. (Shisesaz, left column of p. 203, “2.1 Risk Analysis Methodology”, starting at last partial paragraph).
Response to Arguments
8.	The Examiner has fully considered the Applicant’s arguments, and responds below, accordingly.
9.	Applicant argues, with respect to the rejection under Section 101, that the instant claims recite subject matter overcoming a judicial exception. (Response at pp. 10-15).
Though Examiner considers that the Applicant’s amendments serve to advance the prosecution of the instant application; however, Examiner respectfully disagrees that the amendments overcome the rejections under Section 101.
Generally, Examiner refers to the earlier comments made in the Office correspondence mailed 14 December 2021, at pp. 34-36.
Also, the MPEP sets out “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” MPEP § 2106.04(d)(1). In Universal Secure Registry LLC v. Apple, Inc.,1 the Federal Circuit held that “[i]n cases involving authentication technology, patent eligibly often turns on whether the claims provide sufficient specificity to constitute an improvement to computer functionality itself. Universal Secure Registry at p. 5.
Examiner notes that the Response submits that the features of the claims are directed to specific application to particular machines, and that the “features shift the focus of the claimed invention away from potentially monopolizing any alleged abstract idea and are instead directed to an improvement in a specific, technological environment.” (Response at pp. 13-14). The Applicant points to aspects of the Specification, which recite a number of technical problems that are addressed with technical solutions. (Specification ¶¶ 0006, 0093, 0101). Though the “analysis does not required the individual steps themselves to be novel or non-obvious” under Step 2B (Response at p. 15 (citing to MPEP § 2106.05)), limitations that the courts have found to quality of significantly more under Step 2B when recited in a claim with a judicial exception include “[i]mprovements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)). 
Examiner notes that the claims are directed to a technological environment, as pointed out by the Applicant; however, the claims do not provide the sufficient specificity to such improvements in view of the guidance provided by Universal Secure Registry. 
For Applicant’s consideration, Examiner notes that the Application recites that “[i]f a malfunction of a process device 23 is found through diagnosis, the process device 23 is replaced or repaired, and thus the state of the steam plant 2 can be maintained favorably.” (Specification ¶ 0024). In other words, upon “diagnosis,” the action taken is for a process device 23 to be replaced or repaired. Relative to this “action,” the Specification refers to “post-replacement’ and “pre-replacement” with respect to “perform[ing] predetermined processing such as additionally creating items that relate to a post-replacement constituent element . . . .” (Specification ¶ 0031). Like Diamond v. Diehr, “significantly more” may be realized, by analogy, through a modification of the pre-replacement and post-replacement process to achieve increased reliability in a steam plant. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
10.	Applicant argues the instant claims overcome the teachings of the cited prior art references.“ (Response at pp. 15-17).
Examiner respectfully disagrees. As set out in the rejections hereinabove, the cited prior art references of Quake and Fujiwara ‘121 are relied upon as teaching the features set out in applications claims. Examiner also points to the Office correspondence mailed 02 May 2022, at pp. 48-51. 
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
11.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
(US Published Application 20020052716 to Yoshiyasu Fujiwara) teaches aggregation of differences between inherent steam leak amounts of the existing steam traps under their normal working conditions and inherent steam leak amounts of recommended steam traps under their normal working conditions.
(Jonathan P. Walter, "Implement a Sustainable Steam-Trap Management Program," CEP (2014)) teaches an effective steam-trap management program focuses on three areas: pre-implementation strategic planning onsite program implementation, an ongoing program oversight.
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Universal Secure Registry LLC v. Apple Inc., App. No. 20-2044 (Fed. Cir. 26 August 2021) (precedential).